 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THOMAS DUNGER,                                 CV 18-6374 PA (SSx)
12                 Plaintiff,                       JUDGMENT
13          v.
14   UNION PACIFIC RAILROAD
     COMPANY, et al.,
15
                   Defendants.
16
17
18          Pursuant to the Court’s June 3, 2019 Minute Order granting the Motion for Summary
19   Judgment filed by defendant Union Pacific Railroad Company (“Defendant”),
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
21   have judgment in its favor against Plaintiff Thomas Dunger (“Plaintiff”); and
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
23   nothing and that Defendant shall have its costs of suit.
24
25   DATED: June 3, 2019                                _________________________________
                                                                   Percy Anderson
26                                                        UNITED STATES DISTRICT JUDGE
27
28
